DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 05/09/2022.
Claims 1, 11, and 21 are amended.
Claims 2-3, 5-6, 9-10, 12-13, and 19-20 are cancelled.
Claims 22-29 are new.
Claims 1, 4, 7-8, 11, 14-18, 21-29 are pending in the application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Response to Applicant’s Arguments
The Applicant’s arguments in the Remarks filed on 05/09/2022.	In the previous office action dated 12/07/2021, Claims 1-6, 8, 11-16, 18, and 21 were rejected under 35 U.S.C. @ 102(a)(1) as anticipated by 2005502121 Leung. Claims 7 and 17 were rejected under 35 U.S.C. @ 103 as unpatentable over Crofton et al. (US 10356158 B2, hereinafter Crofton). Claims 9-10 and 19 were rejected under 35 U.S.C. @ 103 as unpatentable over Balcha (US 20190384495 Al, hereinafter Balcha).	Starting near the middle of page 2 of the Remarks, the Applicant argues that “The cited references do not disclose the claimed invention. The office action cited Balcha in rejection of claim 9 (now canceled) that recited limitations concerning storing of a second copy of the file. The office action states on page 21 that "Balcha teaches storing multiple copies of a file to multiple locations (Balcha [0025]." The cited portion of Balcha discloses "replication of backup media to multiple locations..." However, the cited references in isolation or combination do not disclose the claim limitation "retrieving a first set of policy constraints for a first copy of the file as described in the placement policy and a second set of policy constraints for a second copy of the file, wherein the placement policy comprises individualized policy constraints for selection of a storage location for storage of each copy of the file." For example, the disclosure of Balcha that concerns replication of backup media to multiple locations is distinct from the claim limitation that recite a placement policy with "individualized policy” constraints for selection of a storage location for storage of each copy of the file." Therefore claim 1 is patentable over the cited reference. Claims 11 and 21 are also patentable at least for the same reasons. The dependent claims incorporate the limitations of their respective independent claims and are patentable at least for the above reasons.	The Applicant’s argument is fully considered.  However, necessitated by the amendment, a new combination of LEUNG et al. (JP 2005502121 A, hereinafter Leung) in view of Balcha (US 20190384495 A1, hereinafter Balcha) and further in view of Samad; Mohammed et al. (US 20210011625 A1, hereinafter Samad) is used to teach the disputed limitations.  The Examiner holds that the new combination teaches all disputed limitations of the claimed invention and the Applicant’s argument is moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 14-16, 18, 21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over LEUNG et al. (JP 2005502121 A, hereinafter Leung) in view of Balcha (US 20190384495 A1, hereinafter Balcha) and further in view of Samad; Mohammed et al. (US 20210011625 A1, hereinafter Samad).
	Regarding claim 1, Leung teaches a method comprising:	receiving, from a client device, a file to be stored in a database according to a placement policy comprising a plurality of policy constraints (Leung [0037]: … rules associated with one storage policy are evaluated when the DMS 104 receives a signal to determine the storage location of some data, such as a file managed by the DMS 104 … It may also be evaluated when a file is selected to perform), wherein the database is configured to select from a plurality of storage locations for storing files (Leung [0012] … techniques for determining the storage location of data stored in the form of data files … determine storage locations for other data units, such as block data, in addition to data files; Leung [0034]: the storage policy includes one or more “placement rules” … The placement rule identifies the criteria used to select the storage device that stores the data … the operations typically include storing data in individual storage locations; Leung [0037]: … receives a signal to determine the storage location of some data); wherein the placement policy is agnostic of storage locations (Leung, ¶34, the placement rule identifies the criteria used to select the storage device that stores the data, various data conditions and characteristics (type of data, data file size, file owner, etc.), conditions and characteristics of the storage device that stores the data (usable capacity of the storage device, storage device) Bandwidth capacity, cost of storing data on the storage device, etc.), and wherein the plurality of storage locations dynamically changes over time (Leung ¶100, the availability of a storage device indicates the amount of time that the storage device can be used during the time period in which the storage device is expected to be usable, see also ¶37) and a storage location for storing a copy of a particular file is determined by evaluating the placement policy using currently available storage locations (Leung ¶6, optimize the use of available storage resources and at the same time efficiently access data, there is a need for automated techniques; ¶7, optimizing available storage resources with minimal human intervention, storage location is determined based on the characteristics associated with the stored data, the characteristics of the storage device, and the storage policy configured for that storage environment; ¶100, the availability of a storage device can be used to determine the RSVS of that device; see also ¶106);		retrieving a first set of policy constraints for a first copy of the file as described in the placement policy (Leung [0037]: … rules associated with one storage policy are evaluated … when a file is selected; Leung Fig. 3:
    PNG
    media_image1.png
    594
    963
    media_image1.png
    Greyscale
 ; Leung [0060] … Each clause can be expressed as an absolute value (such as the file type is “Office file”) or as an inequality (such as a file relevance score ≧ 0.5). Multiple clauses may be connected by a Boolean connector (file type is “email file” and AND file owner is “John Doe”) to form a Boolean expression. The file selection criterion information may be left blank (that is, not configured or set to a NULL value) like the file selection criterion in the arrangement rules 308-6 and 308-7 shown in FIG. 3 [Examiner note: rules corresponds to the policy constraints]) and a Leung [0037], ¶60 aid fig. 3; [Examiner remark: increasing the number of policies does not have patentable weight. See MPEP 2144.04 (IV)(A) and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.); the crossed over text is discussed below]);		retrieving one or more storage location constraints and one or more storage location attributes of each storage location of the plurality of storage locations (Leung, ¶2, determining data storage locations based on storage policies; ¶30, subsystems and components of the DMS 104 need not be at the same physical location, but may be distributed at various locations; Leung [0038] … information such as device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy; Leung [0039] … the device characteristic information 130 of the storage device includes: [0040] (1) Usable capacity information; [0041] (2) Cost information; [0042] (3) Supported bandwidth information; [0043] (4) Desired threshold information; [0044] (5) File size requirement; [0045]
(6) Availability characteristic; this information indicates the threshold size (minimum threshold or maximum threshold) of the data file before the file can be stored on the storage device. For example, file size requirement information indicates that a file cannot be stored on a device unless the file is a certain size or larger than a certain size cannot be stored on the storage device; ¶121, determined in step 534 that a plurality of storage devices are specified by the position constraint information (such as a device corresponding to a volume belonging to a certain volume group) in the placement rule; ¶122, identifies the storage device with the highest positive RSVS value among the storage devices; [Examiner note: the device is associated with a location; the file size requirement corresponds to storage location constraints; the Cost information corresponds to the storage location attributes]);		determining a first query for the first copy of the file, the first query comprising the policy constraints for the first copy and the storage location constraints (Leung [0038] information such as device characteristic information 130 and data characteristic information 132 is used as an input parameter for evaluating one or more storage rules specified by a storage policy; Leung [0039] … the device characteristic information 130 includes information related to storage devices that can be used in the storage environment to store data and other information. The DMS 104 uses the device characteristic information 130 to evaluate the rules defined in the storage policy and determine the optimum location for storing data; [Examiner note: device characteristic information corresponds to the storage location constraints; input parameter and one or more storage rules specified by a storage policy corresponds to the first query; the use of input parameter and storage rules for evaluation and determination of a storage device making their combination to be equivalent to the query.  The multiple storage rules are evaluated and as a result, multiple matches can be found]);	determining a second query for the([Examiner note: the crossed out text is discussed below]; Leung [0038] information such as device characteristic information 130 and data characteristic information 132 is used as an input parameter for evaluating one or more storage rules specified by a storage policy; [Examiner note: device characteristic information corresponds to the storage location constraints; input parameter and one or more storage rules specified by a storage policy corresponds to the first query; the use of input parameter and storage rules for evaluation and determination of a storage device making their combination to be equivalent to the query.  The multiple storage rules are evaluated and as a result, multiple matches can be found. Increasing the number of queries does not have patentable weight. See MPEP 2144.04 (IV)(A) and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.); the crossed over text is discussed below]), extracting one or more file attributes from the file (Leung [0048] As described above, in addition to the device characteristic information 130, the data characteristic information 132 is also used as a parameter for evaluating one or more storage rules specified by the storage policy … According to one embodiment of the present invention, for each data file, the data property information 132 associated with that data file may include: [0049] (1) Data relevance information (“relevance score”) … [0050] (2) File size information … [0051] (3) File type information … [Examiner note: data characteristic information 132 corresponds to one or more file attributes]);		determining an attribute set for each storage location of the plurality of storage locations including the file attributes and the storage location attributes for each storage location of the plurality of storage locations (Leung [0038] … information such as device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy; ¶121, determined in step 534 that a plurality of storage devices are specified by the position constraint information (such as a device corresponding to a volume belonging to a certain volume group) in the placement rule; ¶122, identifies the storage device with the highest positive RSVS value among the storage devices; [Examiner note: Leung teaches device characteristic information 130, which includes storage location attributes, is used as input parameter for evaluating one or more storage rules.  Leung also teaches data characteristic information 132 is used as input parameter for evaluating one or more storage rules.  The device corresponds to the storage location; the input parameter corresponds to the attribute set; device characteristic information 130 corresponds to storage location attributes and data characteristic information 132 corresponds to file attributes]; Leung [0092] 5A and 5B are diagrams for identifying storage devices that store data files based on ranked placement rules and based on storage device and data file characteristics; [Examiner note: Leung teaches the identifying using a plural of storage devices.  As a result, the attribute set is for each of the storage device, which corresponds to each storage location, from a plural of storage devices]);		identifying a first set of one or more candidate storage locations for storage of the first copy by evaluating the attribute set for each storage location of the plurality of storage locations against the first query (Leung [0094] If the location constraint information did not specifically identify the storage device that stores the data file, based on the characteristics of the stored data file, based on the current rule selected in step 502, the DMS 104 A set of one or more storage devices that meet the device requirements is identified, an individual device is selected only if the size of the stored data file exceeds the threshold size indicated in the file size requirement information for that individual storage device. Other device requirements can be evaluated as well; ¶121, determined in step 534 that a plurality of storage devices are specified by the position constraint information (such as a device corresponding to a volume belonging to a certain volume group) in the placement rule; ¶122, identifies the storage device with the highest positive RSVS value among the storage devices; [Examiner note: set of one or more storage devices corresponds to the first set of one or more candidate storage locations]);	identifying a second set of one or more candidate storage locations for storage of the ([Examiner note: the crossed out text is discussed below]; Leung [0094] The DMS 104 then determines whether the location constraint criteria information of the placement rule selected in step 502 specifically identifies one or more storage devices that store the data file (step 504));		selecting a first candidate storage location from the first set (Leung [0096]: If it is determined in step 508 that at least one storage device has been identified in step 506, the DMS 104 calculates a relative stored value score (RSVS) for each storage device identified in step 506; Leung [0109] … after generating an RSVS for each storage device identified in step 506, DMS 104 identifies the storage device with the highest positive RSVS value among the devices identified in step 506. (Step 514). As described above, the storage device with the highest positive RSVS value is the most suitable storage device for storing the data file with the placement rule selected in step 502; Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518.) and a Leung [0096]: If it is determined in step 508 that at least one storage device has been identified in step 506, the DMS 104 calculates a relative stored value score (RSVS) for each storage device identified in step 506; Leung [0109] … after generating an RSVS for each storage device identified in step 506, DMS 104 identifies the storage device with the highest positive RSVS value among the devices identified in step 506. (Step 514). As described above, the storage device with the highest positive RSVS value is the most suitable storage device for storing the data file with the placement rule selected in step 502; Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518); and		providing the first copy of the file to the first candidate storage location for storage (Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518) and the ).	Leung teaches the retrieving of policy constraints for a copy of a file, determining query for the copy of the file using policy constraints, identifying storage location for the copy of the file, and providing a copy of the file to the storage location.  However, Leung does not explicitly disclose the second copy of the file, its corresponding policy, where the placement policy providing individualized constraints for selecting storage location for each copy.	On the other hand, Balcha teaches storing multiple copies of a file to multiple locations (Balcha [0025] … replication of backup media to multiple locations will enhance the backup capability to restore a workload in case of an outage at one of the geographical locations).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Balcha, which teaches to store more than one copy of a media to multiple locations, into the teaching of Leung to use policy constraints to select backup location to result in the limitations a
	One of ordinary skilled would be motivated to do so as both Balcha and Leung teaches methods for storing copy of data using policies.  Furthermore, incorporate Balcha’s teaching would help storage efficiency, improve recovery of data and improve system reliability when there is an outage at one of the geographical locations (Balcha [0024], [0025]).	Leung in view of Balcha teaches a set of policy constraints for selecting different location for backing up a second copy of a file.  Leung in view of Balcha teaches the first copy is backed up at a different location, that is also selected using policy constraints, than the second location.  Although it would be obvious to use Leung’s teaching using a second set of policy constraints for the second copy to differentiate the location from the first copy, Leung in view of Balcha does not explicitly state to use a second set of policy constraint for the second copy.	On the other hand, Samad teaches backing up virtual machine (Samad abstract, identifying a plurality of virtual machines (VMs) to back up), where each virtual machine is associated with plural of backup policies (Samad ¶62, a given VM group may be associated with multiple backup policies where each VM is associated with at least one of the backup policies), and each backup policy specifies constraints for backing up the virtual machine, including schedule and type of backup (Samad ¶50, each backup policy may specify the entity to be backed up using an identifier of the entity, a schedule for backing up the entity, a type of backup to be performed, and/or other information that may be useful for backing up the specified entity).	It would have been obvious to an ordinary skilled in the art before the effective filing date to incorporate the teaching of Samad to have plural of policies, each with its own set of constraints for backing up a virtual machine to back up multiple copies of the virtual machine, into the teaching of Leung, that select backup location for each of the plural of policies, and the teaching of Balcha having each policy declaring different location to result in all limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporate Samad’s teaching would help providing the details that the combined teaching of Leung and Balcha does not explicitly state.  In addition, both references (Samad and Leung in view of Balcha) teach features that are directed to analogous art, such as, backing up files using policies. This close relation between both references highly suggests an expectation of success when combined.
Regarding claim 4, Leung in view of Balcha and Samad teaches the method of claim 1, wherein identifying the first set of one or more candidate storage locations for storage of the first copy by evaluating the attribute set for each storage location of the plurality of storage locations against the first query comprises:		for each attribute set, determining whether the attribute set evaluates true for the first query (Leung [0036] In a WHEN or IF clause, multiple events or conditions can be combined using one or more logical operators or multiple Boolean operators; Leung [0065] …  the DMS 104 determines a set of one or more WHEN clauses that are evaluated to be TRUE; Leung [0038] … information such as device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy), wherein the attribute sets of the candidate storage locations are evaluated as true for the first query (Leung [0065] …  the DMS 104 determines a set of one or more WHEN clauses that are evaluated to be TRUE; Leung [0038] … information such as device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy;).

Regarding claim 8, Leung in view of Balcha and Samad teaches the method of claim 1, further comprising:		receiving an input to adjust the placement policy (Leung [0011] … This storage policy is configured by users (end users, system administrators, managers, etc.) of the storage environment; Leung [0058]… each placement rule may include the following parts: (1) Data usage standard information… ; Leung [0061] … An administrator or user of the present invention can set this criterion; [Examiner note: when a user configure the placement policy, the changes the user makes corresponds to the input]); and		responsive to the input, adjusting one or more policy constraints described in the placement policy (Leung [0011] … This storage policy is configured by users (end users, system administrators, managers, etc.) of the storage environment; Leung [0058]… each placement rule may include the following parts: (1) Data usage standard information… ; Leung [0061] … An administrator or user of the present invention can set this criterion; [Examiner note: a user configuring of the storage policy corresponds to adjusting one or more policy constraints; a placement rule regarding Data usage standard information corresponds to a policy constraint]).

	Regarding claims 11, 14 and 18, the claims are article of manufacture claims respectively corresponding to method claims 1, 4 and 8.  The claims 11, 14 and 18 are rejected for the same reasons as that of the claims 1, 4, and 8.		Regarding claim 15, Leung in view of Balcha and Samad teaches the storage medium of claim 11, wherein a remuneration is associated with each storage location (Leung ¶4, Administrators also need to determine the characteristics (cost, capacity, and other performance characteristics) of storage devices that can be used to store data; ¶102, The RSVS value is inversely proportional to the cost of storing data on the storage device. Therefore, storage devices with lower storage costs are more desirable for storing data files), wherein selecting the first candidate storage location from the first set is based at least in part on a measure of cost of each candidate storage location of the first set (Leung ¶4, Administrators also need to determine the characteristics (cost, capacity, and other performance characteristics) of storage devices that can be used to store data; Leung ¶39, uses the device characteristic information 130 to evaluate the rules defined in the storage policy and determine the optimum location for storing data. According to one embodiment of the present invention, the device characteristic information 130 of the storage device includes; Leung ¶41, Cost information: This information indicates the cost of storing data on the storage device. This cost can be measured in dollars per unit memory (e.g., dollar / gigabyte, dollar / megabyte, etc.); Leung ¶99, The “cost” value can be set by the system administrator and can be included in the device characteristic information; Leung ¶102, The RSVS value is inversely proportional to the cost of storing data on the storage device. Therefore, storage devices with lower storage costs are more desirable for storing data files).		Regarding claim 16, Leung in view of Balcha and Samad teaches the storage medium of claim 11, wherein selecting the first candidate storage location from the first set comprises:
	ranking the candidate storage locations according to a ranking metric, wherein the first candidate storage location is selected according to the ranking (Leung [0096]: If it is determined in step 508 that at least one storage device has been identified in step 506, the DMS 104 calculates a relative stored value score (RSVS) for each storage device identified in step 506; Leung [0109] … after generating an RSVS for each storage device identified in step 506, DMS 104 identifies the storage device with the highest positive RSVS value among the devices identified in step 506. (Step 514). As described above, the storage device with the highest positive RSVS value is the most suitable storage device for storing the data file with the placement rule selected in step 502; Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518; [Examiner note: the storage device with the highest positive RSVS value corresponds to the first candidate storage location; the ranking using the RSVS value corresponds to the ranking; the RSVS value corresponds to the ranking metric]).	Regarding claim 21, the claim is a system claim corresponding to method claim 1.  The claim is rejected for the same reasons as that of claim 1.	
	Regarding claim 27, Leung in view of Balcha and Samad teaches the method of claim 1 (see discussion above).	Although Leung in view of Balcha and Samad does not explicitly mention: wherein a storage location constraint specifies a success rate threshold value such that only storage locations having a success rate of storing files that exceeds the threshold value are eligible for consideration, Leung teaches storage location constraint specifies a success rate threshold value such that only storage locations having a success rate of availability as a backup system that meets the threshold value are eligible for consideration (Leung [0045], (6) Availability characteristic: This is a qualitative value that represents the administrator's perception of the relative availability; Leung ¶62, constraints availability can also be specified. The constraint specified by the location constraint information is generally a strict constraint that suggests that a data file cannot be stored on a device that does not satisfy the location constraint; Leung ¶100, Availability can be measured as a percentage of elapsed years in some embodiments. For example, for storage devices that are expected to be available at all times, 99.95% availability corresponds to 4.38 hours downtime per year (0.0005 * 365 * 24 = 4.38). According to one embodiment of the present invention, the RSVS value of a storage device is directly proportional to the availability of the storage device; Leung [0043], (4) Desired threshold information: This information indicates one or more thresholds that can be configured by a system administrator or user to store data on the device).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung, which teaches using storage system availability threshold to determine storage location, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints using various characteristics for selecting and filtering backing up location to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as it is obvious to try by choosing from a finite number of identified, predictable solutions (exceeding threshold/below threshold and availability status as read, write or read/write), with a reasonable expectation of success.

	Regarding claim 28, Leung in view of Balcha and Samad teaches the method of claim 1 (see discussion above).	Although Leung in view of Balcha and Samad does not explicitly mention: wherein a storage location constraint specifies a success rate threshold value such that only storage locations having a success rate of retrieving files that exceeds the threshold value are eligible for consideration, Leung teaches storage location constraint specifies a success rate threshold value such that only storage locations having a success rate of availability as a backup system that meets the threshold value are eligible for consideration (Leung [0045], (6) Availability characteristic: This is a qualitative value that represents the administrator's perception of the relative availability; Leung ¶62, constraints availability can also be specified. The constraint specified by the location constraint information is generally a strict constraint that suggests that a data file cannot be stored on a device that does not satisfy the location constraint; Leung ¶100, Availability can be measured as a percentage of elapsed years in some embodiments. For example, for storage devices that are expected to be available at all times, 99.95% availability corresponds to 4.38 hours downtime per year (0.0005 * 365 * 24 = 4.38). According to one embodiment of the present invention, the RSVS value of a storage device is directly proportional to the availability of the storage device; Leung [0043], (4) Desired threshold information: This information indicates one or more thresholds that can be configured by a system administrator or user to store data on the device).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung, which teaches using storage system availability threshold to determine storage location, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints using various characteristics for selecting and filtering backing up location to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as it is obvious to try by choosing from a finite number of identified, predictable solutions (exceeding threshold/below threshold and availability status as read, write or read/write), with a reasonable expectation of success.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Balcha and Samad and further in view of Crofton et al. (US 10356158 B2, hereinafter Crofton).
	Regarding claim 7, Leung in view of Balcha and Samad teaches the method of claim 1, further comprising: obtaining a first health metric for each storage location of the plurality of storage locations, wherein a storage location is excluded from the plurality of storage locations if the first health metric of the storage location (Leung [0034] … the placement rule identifies the criteria used to select the storage device that stores the data. In one embodiment, each placement rule is an IF clause. . . In the IF section, various data conditions and characteristics (type of data, data file size, file owner, etc.), conditions and characteristics of the storage device that stores the data (usable capacity of the storage device, storage device); [Examiner note: the usable capacity of the storage device corresponds to the health metric]; Leung [0039] … the device characteristic information 130 of the storage device includes: [0043] (4) Desired threshold information: … the system administrator can specify a storage capacity threshold for the device; ¶94, A set of one or more storage devices that meet the device requirements is identified, a file size requirement indicating the threshold size of the data file before it can be stored on that individual storage device, etc.;  [Examiner note: if the device requirements are not met by a storage device, the storage device is not selected, and as a result, it is excluded. Leung teaches using a storage capacity as a criteria for matching placement rule that will result in a selection of a device; a device capacity corresponds to a health metric since the instant application specification also indicate a health metric can be a storage capacity]).
	Although Leung in view of Balcha and Samad teaches the limitations of the claimed invention (see discussion above), Leung does not explicitly teach using comparison of the storage capacity and the threshold to determine if a threshold has been exceeded.		Crofton teaches selecting storage provider for storing files by determining if a storage provider’s storage utilization below a threshold and not selecting a provide whose storage utilization is above a threshold (Crofton col. 18 lines 17-25 … If the storage utilization of the account is above the threshold, then at step 576 in some implementations, the synchronization client or aggregation provider may identify an account at a second storage provider with a storage utilization below the threshold … At step 578, the synchronization client or aggregation provider may select one or more files to transfer from the first storage provider to the second storage provider; ([Examiner note: if the utilization is above the threshold, or in another word, the storage provider health is below certain threshold, a second storage provider is identified instead; the second storage provider corresponds to the storage location being selected; the storage utilization corresponds to storage health metric]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Crofton, which teaches to select a storage device based on the device storage capacity comparing to a threshold, into the teaching of Leung to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Crofton and Leung teaches methods for selecting storage device for storing file and both using device capacity and threshold as criteria for selecting the device.  Furthermore, incorporate Crofton’s teaching would provide benefit to users (Crofton col. 34 lines 59-60);

	Regarding claim 17, the claim is an article of manufacture claims respectively corresponding to method claim 7.  The claim 17 is rejected for the same reasons as that of the claim 7.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LEUNG et al. (JP 2005502121 A, hereinafter Leung) in view of Balcha (US 20190384495 A1, hereinafter Balcha), Samad; Mohammed et al. (US 20210011625 A1, hereinafter Samad) and further in view of AKUTSU; Hiroaki et al. (US 20080104443 A1, hereinafter Akutsu).	Regarding claim 22, Leung in view of Balcha and Samad teaches the method of claim 1 including policy constraints and various characteristics configured for use in the constraints evaluation (see discussion above).	Leung in view of Balcha and Samad does not explicitly disclose: a policy constraint specifies whether the file is uploaded using a synchronous upload or an asynchronous upload, wherein an synchronous upload stores the file in the first candidate storage location temporally proximate to an upload time, and wherein an asynchronous upload stores the file in the first candidate storage location as a background operation.	On the other hand, Akutsu teaches: the file is uploaded using a synchronous upload or an asynchronous upload, wherein an synchronous upload stores the file in the first candidate storage location temporally proximate to an upload time, and wherein an asynchronous upload stores the file in the first candidate storage location as a background operation (abstract, storage apparatuses perform remote copy of copying data stored in the first volume to a second volume; ¶326, transfers write data to the active-side storage subsystem (13003 corresponds to this in FIG. 13) of the backup site as synchronous or asynchronous remote copy; ¶330, Unlike with synchronous remote copy described above, asynchronous remote copy does not transfer write data at the time a write request arrives from the host 13010, but rather transfers such write data after the request completion reply (to put it differently, asynchronous remote copy transfers write data in a timing independent from the request reply to the host 13010); [0691] The data volumes 38310D1, 38310D2 belonging to the journal group 38300G1 and the data volumes 38310D3, 38310D4 belonging to the journal group 38300G2 respectively configure a synchronous remote copy pair explained in the first to sixteenth embodiments; [0692] Further, the data volumes 38310D1, 38310D2 belonging to the journal group 38300G1 and the data volumes 38310D5, 38310D6 belonging to the journal group 38300G3 respectively configure an asynchronous remote copy pair described later; see also ¶328, ¶723-¶725).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Akutsu, which teaches to provide configuration choice for remote backing between synchronous or asynchronous data transfer, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints for processing backup to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Akutsu and Leung teach methods for backing up data.  This close relation between both references highly suggests an expectation of success when combined. Furthermore, incorporate Akutsu’s teaching would provide choice to users.
	Regarding claim 23, Leung in view of Balcha and Samad teaches the method of claim 1 (see discussion above).  Leung in view of Balcha and Samad does not teach the following limitations that Akutsu teaches: wherein a storage location attribute indicates accessibility of files stored, the accessibility of files stored indicating whether the files are read only or read-write (¶373, there is control for completely prohibiting the write access to the logical volumes 15001A, 15001B, there is a function of prohibiting the read/write access from a specific host from the perspective of protecting confidential information).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Akutsu, which teaches to provide configurating storage device with read/write access, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints using various device characteristics for processing backup to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Akutsu and Leung teach methods for backing up data.  This close relation between both references highly suggests an expectation of success when combined. Furthermore, incorporate Akutsu’s teaching would help protect confidential information (Akutsu ¶373).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over LEUNG et al. (JP 2005502121 A, hereinafter Leung) in view of Balcha (US 20190384495 A1, hereinafter Balcha), Samad; Mohammed et al. (US 20210011625 A1, hereinafter Samad) and further in view of Barday; Kabir A. (US 20170287034 A1, hereinafter Barday).
	Regarding claim 24, Leung in view of Balcha and Samad teaches the method of claim 1 (see discussion above).	Although Leung in view of Balcha and Samad teaches location constraints and the filtering of location constraints based on various characteristics of the data’s backup profile, Leung in view of Balcha and Samad does not explicitly disclose: wherein a storage location constraint excludes storage of files containing sensitive information.	On the other hand, Barday teaches a backup system that has parameters for determining if the data is confidential or not (Barday fig. 7, 
    PNG
    media_image2.png
    490
    541
    media_image2.png
    Greyscale
; ¶121, display one or more parameters related to backup and retention of personal data related to the campaign, including in association with the storage destination of the personal data; ¶122, whether the personal data related to each of the hyperlink labels is confidential; ¶79, indicators indicating whether data is confidential and/or encrypted).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Barday, which teaches to provide parameter for indicating if backup data is confidential, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints using various characteristics for selecting and filtering backing up location to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Barday and Leung teach methods for backing up data.  This close relation between both references highly suggests an expectation of success when combined. Furthermore, incorporate Barday’s teaching would help protect confidential information, while providing flexibility and choice to users.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over LEUNG et al. (JP 2005502121 A, hereinafter Leung) in view of Balcha (US 20190384495 A1, hereinafter Balcha), Samad; Mohammed et al. (US 20210011625 A1, hereinafter Samad) and further in view of AGRAWAL; Saurabh et al. (US 20170287034 A1, hereinafter Agrawal).

	Regarding claim 25, , Leung in view of Balcha and Samad teaches the method of claim 1 (see discussion above).	Although Leung in view of Balcha and Samad teaches location constraints and the filtering of location constraints based on various characteristics of the data’s backup profile, Leung in view of Balcha and Samad does not explicitly disclose: wherein a storage location constraint permits only a specific group of one or more client devices to store files at a particular storage location.	On the other hand, Agrawal teaches storage location constraint permits only a specific group of one or more client devices to store files (Agrawal [0083] Primary storage device 104 may be dedicated or shared. In some cases, each primary storage device 104 is dedicated to an associated client computing device 102. For instance, a primary storage device 104 in one embodiment is a local disk drive of a corresponding client computing device 102. In other cases, one or more primary storage devices 104 can be shared by multiple client computing devices 102, e.g., via a network such as in a cloud storage implementation. As one example, a primary storage device 104 can be a disk array shared by a group of client computing devices 102, such as one of the following types of disk arrays: EMC Clariion, EMC Symmetrix, EMC Celerra, Dell EqualLogic, IBM XIV, NetApp FAS, HP EVA, and HP 3PAR; [0225] A storage policy can also specify the type(s) of operations associated with the storage policy, such as a backup, archive, snapshot, auxiliary copy, or the like. Retention information can specify how long the data will be kept, depending on organizational needs (e.g., a number of days, months, years, etc.)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Agrawal, which teaches to storage device that is dedicated or shared by a client or group of client devices, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints using various characteristics for selecting and filtering backing up location to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Agrawal and Leung teach methods for backing up data.  This close relation between both references highly suggests an expectation of success when combined. Furthermore, incorporate Agrawal’s teaching would help providing choice of dedicated service to users to provide higher level of ownership and data isolation.
	
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over LEUNG et al. (JP 2005502121 A, hereinafter Leung) in view of Balcha (US 20190384495 A1, hereinafter Balcha), Samad; Mohammed et al. (US 20210011625 A1, hereinafter Samad) and further in view of ANGLIN M J et al. (US 20160147465 A1, hereinafter Anglin).	Regarding claim 26 Leung in view of Balcha and Samad teaches the method of claim 1 (see discussion above), wherein the storage system receives a request to upload the file (Leung ¶37, receives a signal to determine the storage location of some data, such as a file managed by the DMS 104. This signal can be triggered manually by a user of the present invention or in response to a signal received from another application or process. Storage policy rules also allow other storage management tasks such as transitioning from one device to another while performing capacity balancing, load balancing, or increasing available data and / or space. It may also be evaluated when a file is selected to perform. The DMS 104 may also perform capacity balancing in response to a signal received from another application or process and in response to a signal triggered by a user of the storage environment), wherein a storage location constraint specifies characteristic of the storage location (Leung ¶19, based on characteristics associated with stored data, characteristics of storage devices that can be used to store data, and storage policies configured for that storage environment. Determine the data storage location).	Leung in view of Balcha and Samad does not explicitly mention the characteristics includes geographical location of the storage device.	On the other hand, Anglin teaches: a storage location constraint specifies a geographical location of a server of the storage system that receives a request to upload the file (Anglin, Abstract, a method involves determining (402) a geographical location of the source device. The geographical locations of the target storages are determined (406). The one of the target storages whose distance from the source device is determined (408) based on the geographical locations of the source device and the target storages satisfies at distance requirement. A configuration procedure is initiated (410) to configure the source device and the determined target storage to have the source data backed-up from the source device to the target storage over the network).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Anglin, which teaches configuration for determining storage location using a distance from geographical location, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints using various characteristics for selecting and filtering backing up location to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Anglin and Leung teach methods for data replication and storage location selection.  This close relation between both references highly suggests an expectation of success when combined. Furthermore, incorporate Anglin’s teaching would help keeping the storage device not too far away, which can help with reliability and performance, while still keeping flexibility by dynamically selecting of storage device and not having to select a particular storage device.
	
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over LEUNG et al. (JP 2005502121 A, hereinafter Leung) in view of Balcha (US 20190384495 A1, hereinafter Balcha), Samad; Mohammed et al. (US 20210011625 A1, hereinafter Samad) and further in view of Bagde; Sumeetkumar et al. (US 10956246 B1, hereinafter Bagde).	Regarding claim 29, Leung in view of Balcha and Samad teaches the method of claim 1 (see discussion above), wherein a storage location constraint specifies characteristic of the storage location (Leung ¶19, based on characteristics associated with stored data, characteristics of storage devices that can be used to store data, and storage policies configured for that storage environment. Determine the data storage location).	Leung in view of Balcha and Samad does not explicitly mention the characteristics includes the technology of the storage location.	On the other hand, Bagde teaches a backup storage device technology type as one of characteristics a backup device (col. 33 lines 30-67, col. 34 1-20, a persistence policy P1 applied to stream Sj may differ from a policy P2 applied to stream Sk in (a) the number of replicas of each data record to be stored, (b) the type of storage device or system on which the replicas are to be stored (e.g., whether replicas are to be stored in volatile memory, non-volatile caches, rotating disk-based storage, solid-state drives (SSDs), storage appliances of various kinds, RAID (redundant arrays of inexpensive disks) of various kinds, in database management systems, at nodes of a storage service implemented by a provider network, and so forth)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bagde, which teaches storage policy that comprises technology type of storage device in selecting storage for replication, into the teaching of Leung in view of Balcha and Samad, which teaches configuring policy constraints using various characteristics for selecting and filtering backing up location to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Bagde and Leung teach methods for data replication using policy.  This close relation between both references highly suggests an expectation of success when combined. Furthermore, incorporate Bagde’s teaching would help provide choice, options and flexibility of technology that fits the users’ need.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10956246 B1 - select the appropriate types of storage technology and/or locations based on various criteria, such as cost, performance, proximity to data sources, durability requirements, and so on … the SMS may decide to use different storage technologies or storage location types for different partitions of a given stream, or for different streams.
US 10917260 B1 - a storage administrator may configure data movement policies based on usage, access frequency and cost. The first and second cloud storage locations are selected based on access frequencies predicted for the first and second data objects.
US 9602424 B1 - provides a distributed file storage service.  An availability container in turn may comprise one or more distinct locations or data centers, engineered in such a way (e.g., with independent infrastructure components such as power-related equipment, cooling equipment, and physical security components) that the resources in a given availability container are insulated from failures in other availability containers. A failure in one availability container may not be expected to result in a failure in any other availability container; thus, the availability profile of a resource is intended to be independent of the availability profile of resources in a different availability container. Various types of applications may be protected from failures at a single location by launching multiple application instances in respective availability containers. Nodes of the various subsystems of the storage service may also be distributed across several different availability containers in some embodiments, e.g., in accordance with the availability/uptime goals of the service and/or the data redundancy requirements for various file stores.
US 20170013058 A1 - providing a combination of synchronous and asynchronous replication of data between various servers in the distributed computing system. Different applications can have different replication policies. A replication policy can define and/or include various factors for replicating data in the distributed computing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/09/2022
/V.H.H/
Examiner, Art Unit 2162
/VINCENT F BOCCIO/           Primary Examiner, Art Unit 2162